TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00245-CV



                                Robert Thomas Baker, Appellant

                                                 v.

                              Michelle Whetstone-Baker, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 269,313-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due to be filed on July 24, 2015. The

district clerk informed this Court’s clerk that appellant Robert Thomas Baker had not paid or made

arrangements to pay for the record. By letter dated August 7, 2015, this Court’s clerk requested a

response from appellant on this matter and warned that failure to respond by August 17, 2015 could

result in dismissal of the appeal. We did not receive a response and have not received any indication

that appellant has paid or made arrangements to pay for the record.

               We dismiss this appeal for want of prosecution and failure to comply with a notice

from the clerk requiring a response within a specified time. See Tex. R. App. P. 42.3(b), (c).
                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 28, 2015




                                              2